SHEPARD, C.J.,
dissenting.
By deciding that sixty days suspension is the appropriate sanction for this dreadful behavior, the Court sets too low a bar for future disposition.
At the very moment he accepted the trial court's appointment for representation of an indigent, while still sitting before the judge, he demanded that his low-income client provide him with $3,000 cash before he would commence the appeal he knew the court would pay him to pursue.
Having received money from the client's family, Respondent nevertheless filed a request for payment from the court. Our hearing officer found that this represented an act of dishonesty. When asked by our Disciplinary Commission whether he had billed the trial court, Respondent denied in writing that he had done so.
This is Respondent's third adjudicated disciplinary violation. It is hard to see his behavior as warranting just sixty days, even without automatic reinstatement.
DICKSON, J., concurs.